  Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 1 of 13




              EXHIBIT D
Redacted Version of Document Sought to
               be Sealed
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 2 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 3 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 4 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 5 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 6 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 7 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 8 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 9 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 10 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 11 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 12 of 13
Case 4:20-cv-05640-YGR Document 551-25 Filed 04/30/21 Page 13 of 13
